Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 04/02/2019 as modified by the preliminary amendment filed on 04/02/2019.  Claims 1-6 are now pending in the present application.

Information Disclosure Statement
The information disclosure statement submitted on 04/02/2019 has been considered by the Examiner and made of record in the application file.
Claim Objections
Claim 6 is objected to because of the following informalities:
a)	On line 3 of claim 6, delete –a detection step-- before “detecting”;
b)	On line 4 of claim 6, delete –a determination step-- before “determining”;
c)	On line 7 of claim 6, delete –a notification step-- before “notifying”;
Appropriate correction is required.
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit configured to perform near field communication”, “a detection unit configured to detect…”, “a notification unit configured to…notify…” in claim 1, “the determination unit is configured to determine…”, in claim 2, “the detection unit is configured to output…”, in claim 3, “a communication function presence/absence determination unit configured to determine…”, in claim 5 and “a communication unit configured to perform near field communication”, in claim 6 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “a communication unit configured to perform near field communication” of claim 1 and 6; (The NFC communication 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, claim limitations “a detection unit configured to detect…”, “a notification unit configured to…notify…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 claim 2, claim limitations “the determination unit is configured to determine…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With Regards to claim 3, claim limitations “the detection unit is configured to output…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With Regards to claim 5, claim limitations “a communication function presence/absence determination unit configured to determine…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification is devoid of adequate structure to perform the claimed function. For example, in claim 1, there is no disclosure of any particular structure for performing “a detection unit configured to detect…”, and “a notification unit configured to…notify…”. The specification does not provide sufficient details such that one ordinary skill in the art would understand structures to perform the claimed function.   
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-3 and 5 are further rejected by the virtue of its/their dependency on claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As describe above, the disclosure does not provide adequate structure to perform the claimed functions (i.e. “a detection unit configured to detect…”, “a notification unit configured to…notify…” in claim 1, “the determination unit is configured to determine…”, in claim 2, “the detection unit is configured to output…”, in claim 3, “a communication function presence/absence determination unit configured to determine…”, in claim 5). The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-3 and 5 are further rejected by the virtue of its/their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over KAWAHARA et al. (US 2015/0382135 A1, hereinafter Kawahara), in view of Watanabe (US 2016/0021230 A1, hereinafter Watanabe). 
Regarding claim 1, Kawahara discloses, a communication terminal (see e.g., Fig. 1, 
wireless communication apparatus 100) comprising:
a communication unit configured to perform near field communication (see e.g., “an NFC communication unit 104 of the wireless communication apparatus 100”, Fig. 1, [0023]); 
a detection unit configured to detect another terminal (see e.g., “a functional configuration of the control unit 101 of the wireless communication apparatus 100 according to the embodiment is described. As shown in FIG. 2, the control unit 101 functions as a detecting unit 111”, Fig. 2, [0033] and/or “The detecting unit 111 detects a communication target 200 which is near to the wireless communication apparatus 100”, [0034]);
a determination unit configured to determine (see e.g., “The determining unit 112 determines”, Fig. 2, [0035]), when the detection unit detects the another terminal (see e.g., “the detecting unit 111 determines that there exists a communication target 200 near to the wireless communication apparatus 100”, Fig. 2, [0034]), whether or not a specific type of communication with the another terminal via the communication unit is possible (see e.g., “The determining unit 112 
Kawahara fails to explicitly disclose a notification unit configured to, when the determination unit determines that the communication is not possible, notify that the communication is not possible.
In the same field of endeavor, Watanabe discloses, a notification unit configured to, when the determination unit determines that the communication is not possible, notify that the communication is not possible (see e.g., “the control unit 201 determines whether the close-proximity wireless communication unit 212 is in close proximity to the digital camera 100", Fig. 5, [0079] and/or “if the OS 3 04 determines that the received data is not in NDEF (NO in step S502), the control unit 201 determines that the close-proximity wireless communication failed, and the processing proceeds to step S508”, Fig. 5, [0082] and/or “In step S508, the control unit 201 notifies the user of the failure of the close-proximity wireless”, Fig. 5, [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kawahara with Watanabe, in order to inform user of the status of the NFC communication between two devices by displaying of a message on the display of the device (see Watanabe paragraph [0090]).
Regarding claim 2,  Kawahara and Watanabe combined disclose, the determination unit is configured to determine whether or not bidirectional communication with the another terminal as the specific type of communication is possible (see Kawahara e.g., “the determining unit 112 determines whether or not the detected communication target 200 is capable of P2P communication (Step S13)”, Fig. 3, [0043]; Note: “The P2P mode achieves one-to-one bidirectional communication between NFC devices, i.e. P2P communication”, [0019]).
Regarding claim 3, Kawahara and Watanabe combined disclose, the detection unit is configured to output, to an outside, a signal for detecting the another terminal and to check whether or not a response to the signal is given to detect the another terminal (see Kawahara e.g., “The detecting unit 111 determines whether or not a communication target 200 which is near to the wireless communication apparatus 100 is detected”, Fig. 3, [0042] and/or “determining unit 112 determines whether or not the detected communication target 200 is capable of P2P communication (Step S13)”, Fig. 3, [0043] and/or “the detecting unit 111 transmits carrier waves regularly and executes polling. In the case of receiving a response to the polling, the detecting unit 111 determines that there exists a communication target 200 near to the wireless communication apparatus 100”, [0034]; Note: “the wireless communication system 1 includes a wireless communication apparatus 100, and a mobile terminal 210 and a contactless IC (Integrated Circuit) card 220 which are communication targets 200 of the wireless communication apparatus 100”, Fig. 1, [0017]).
Regarding claim 4, Kawahara and Watanabe combined disclose, wherein the detection unit is a touch panel (see Watanabe e.g., “An operation unit 205 is used to accept instructions to the mobile phone 200 from the user. The operation unit 205 includes operation members such as a power button by which the user can instruct the mobile phone 200 to power on/off and a touch panel formed on the display unit 206”, [0046]), and 
when the touch panel detects the another terminal and when the determination unit determines that the communication is not possible, the notification unit notifies that the communication is not possible (see Watanabe e.g., “In step S508, the control unit 201 notifies the user of the failure of the close-proximity wireless communication. For example, the control unit 201 displays a message "NFC communication failed. Touch again" on the display unit 206 to inform the user of the failure of the NFC communication”, [0090])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kawahara with Watanabe, in order to 
Regarding claim 6, Kawahara discloses, a method for controlling a communication
terminal including a communication unit configured to perform near field communication (see e.g., “an NFC communication unit 104 of the wireless communication apparatus 100”, Fig. 1, [0023]), the method comprising: 
a detection step of detecting another terminal (see e.g., “a functional configuration of the control unit 101 of the wireless communication apparatus 100 according to the embodiment is described. As shown in FIG. 2, the control unit 101 functions as a detecting unit 111”, Fig. 2, [0033] and/or “The detecting unit 111 detects a communication target 200 which is near to the wireless communication apparatus 100”, [0034]);
a determination step of determining (see e.g., “The determining unit 112 determines”, Fig. 2, [0035]), when the detection unit detects the another terminal (see e.g., “the detecting unit 111 determines that there exists a communication target 200 near to the wireless communication apparatus 100”, Fig. 2, [0034]), when the another terminal is detected in the detection step, whether or not a specific type of communication with the another terminal via the communication unit is possible (see e.g., “The determining unit 112 determines whether or not the communication target 200 detected by the detecting unit 111 is capable of P2P communication with the wireless communication apparatus 100”, Fig. 2, [0035] and/or “determining unit 112 determines whether or not the detected communication target 200 is capable of P2P communication (Step S13)”, Fig. 3, [0043]).
Kawahara fails to explicitly disclose a notification step of notifying, when it is determined in the determination step that the communication is not possible, that the communication is not possible.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kawahara with Watanabe, in order to inform user of the status of the NFC communication between two devices by displaying of a message on the display of the device (see Watanabe paragraph [0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645